Citation Nr: 0941740	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-19 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
spinal stenosis, L-3 to S-1, due to bulging disc and 
hypertrophic degenerative changes, status post lumbar 
laminectomy and lumbar radiculopathy (referred to hereinafter 
as spinal stenosis).

2.  Entitlement to service connection for spinal stenosis.


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel









INTRODUCTION

The Veteran had active service from November 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

Additional evidence was received in October 2009, and the 
Veteran waived its review by the RO.  See 38 C.F.R. § 
20.1304.  Accordingly, the Board will consider that evidence 
as pertinent.

The issue of entitlement to service connection for spinal 
stenosis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2001 rating decision, the RO denied service 
connection for spinal stenosis.  The Veteran was notified of 
the decision and of his appellate rights in December 2001, 
but did not appeal that determination.

2.  The evidence received subsequent to the November 2001 
rating decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for spinal stenosis.




								[Continued on Next 
Page]

CONCLUSIONS OF LAW

1.  The RO's November 2001 decision denying service 
connection for spinal stenosis is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1103 (2009).

2.  The evidence received since the November 2001 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for spinal stenosis is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a November 2001 rating decision, the RO denied service 
connection for the Veteran's spinal stenosis, as there was no 
evidence that the Veteran incurred or aggravated his spinal 
stenosis in service and no evidence that the spinal stenosis 
was related to the Veteran's service-connected lumbosacral 
strain.  The pertinent evidence of record at the time of the 
November 2001 RO rating decision included the Veteran's 
service treatment records, VA outpatient medical records from 
the North Little Rock Hospital in Arkansas and the VA Medical 
Center (VAMC) in Bay Pines, Florida, private medical 
treatment records from Dr. F.S. and the Holt-Krock Clinic, 
and a VA medical examination report dated January 2001.

The Veteran did not file an appeal of the November 2001 RO 
rating decision and it became final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103.  However, the Secretary shall 
reopen and readjudicate a final decision that has been 
disallowed if new and material evidence pertaining to the 
claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  For the purpose of determining whether a 
case should be reopened, the credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Subsequent to the November 2001 RO rating decision, records 
and documents related to the Veteran's spinal stenosis were 
associated with the claims file, including a letter from Dr. 
B.C. dated April 2007.  Dr. B.C., after reviewing the 
Veteran's medical records, rendered the opinion that the 
Veteran's spinal stenosis is service-connected.  
Specifically, Dr. B.C. indicated his belief that the 
lumbosacral strain and spondylolisthesis of the body of L5 on 
S1 that the Veteran incurred while in service developed into 
spinal stenosis.

The letter from Dr. B.C. is new in that it previously had not 
been submitted to agency decision makers.  It also is 
material in that Dr. B.C. states that the Veteran's spinal 
stenosis is service connected because it is proximately due 
to or permanently aggravated by the Veteran's service-
connected lumbosacral strain, a previously unestablished fact 
necessary to substantiate the Veteran's claim.  This evidence 
raises a reasonable possibility of substantiating the 
Veteran's claim.  Thus, the evidence is new and material 
under the provisions of 38 C.F.R. § 3.156(a), and the 
Veteran's claim is reopened.

As the Veteran's claim is reopened, a deficiency in notice, 
if any, does not inure to the Veteran's prejudice.


ORDER

New and material evidence having been submitted, the claim 
for service connection for spinal stenosis is reopened.  To 
this extent, and only to this extent, the appeal is granted.


REMAND

Having reopened the Veteran's claim concerning service 
connection for spinal stenosis, the Board unfortunately finds 
that appellate review of the claim at this time would be 
premature.  Although the Board sincerely regrets the 
additional delay, a remand in this matter is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  Here, the record 
reflects that there may be additional relevant treatment 
records regarding the Veteran's claims which have not been 
obtained.

The claims file reveals that the Veteran was granted Social 
Security Disability Insurance benefits due to his spinal 
stenosis.  However, the records regarding this grant of 
benefits have not been associated with the claims file.  A 
review of the claims file contains no indication that any 
attempt was made to obtain the Veteran's complete Social 
Security Administration (SSA) record.  Because SSA records 
are potentially relevant to the Board's determination, VA is 
obliged to attempt to obtain and consider those records.  
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also 
Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006).

In addition, the Board notes that the claims file contains 
the Veteran's VA medical records from the VAMC in Alexandria, 
Louisiana dated from October 2004 to February 2007.  These 
records indicate that the Veteran has received ongoing care 
for his spinal stenosis, including pain management, at this 
facility.  Aside from the July 2008 VA spine examination and 
opinion, no other VA medical records from the VAMC in 
Alexandria, Louisiana for any period after February 2007 are 
currently before the Board.  A review of the claims file does 
not reveal that a request for such records from the VAMC in 
Alexandria, Louisiana was ever made.  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.

A remand is thus necessary so that attempts may be made to 
obtain the Veteran's complete SSA record as well as the 
Veteran's medical records dated from February 2007 to present 
from the VAMC in Alexandria, Louisiana.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate 
with the claims file all outstanding VA 
medical records pertaining to the 
Veteran dated since February 2007 from 
the VAMC in Alexandria, Louisiana.  All 
attempts to obtain the records must be 
documented in the claims file.  If no 
such records exist, the claims file 
should be documented accordingly.

2.  With regard to the SSA records, 
attempt to obtain and associate with 
the claims file complete copies of any 
determination on a claim for disability 
benefits from that agency, together 
with the medical records that served as 
the basis for any such determination.  
All attempts to obtain the records must 
be documented in the claims file.  If 
no such records exist, the claims file 
should be documented accordingly and 
the Veteran must be notified in 
writing.

3.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the Veteran 
and his representative, if any, should 
be provided with a supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


